DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/08/2021. An initialed copy is attached to this Office Action.

Response to Arguments
Applicant’s arguments, see Page 6 of 7 through 7 of 7, filed 07/08/2021, with respect to Claims 1-5, 7-14 and 16-20 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-5, 7-14, and 16-20, has been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Chayat et al., (US 2014/0153001 A1),of record, disclose “a MEMS apparatus (Figures 3-5) configured to redirect light in a LiDAR system (optical scanning device for 3D mapping, ¶[0008]), the MEMS apparatus comprising: a support frame (72, Figure 3); a plurality of mirror elements (102, Figure 3) disposed in a linear array in an end-to-end (see Figure a rotation of any one of the plurality of mirror elements causes a synchronous and equal rotation of the remaining mirror elements of the plurality of mirror elements coupled to the coupling element.”
With respect to claims 2-5 and 7-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 11, though Chayat et al., (US 2014/0153001 A1), of record, disclose “a MEMS apparatus configured to redirect light in a LiDAR system (optical scanning device for 3D mapping, ¶[0008]), the MEMS apparatus comprising: a support frame (72, Figure 3); a plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) disposed in a linear array within the support frame, wherein each mirror element of the plurality of mirror elements is rotatable on a rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, ¶[0035]) that is perpendicular to a line defined by the linear array (Figure 2) of the plurality of mirror elements; and a coupling element (108, Figure 4) coupled to substantially a same location at each of the plurality of mirror elements (see Figure 4);” Yasumura et al., disclose “wherein a plurality of mirror elements includes at least three mirror elements (200a-200c, Figure 2B; see also ¶[0046]);” and Le Gros et al., disclose “wherein each of the plurality of mirror elements are of the same size and dimensions (103, Figure 10, in the array 102, Figure 10, have the same shape and dimension, ¶[0140]);” Chayat et al., in view of Yasumura et al., and Le Gros et al., fail to teach or suggest the aforementioned combination further comprising “whereby the coupling element physically couples each of the plurality of mirror elements together such that a rotation of any one of the plurality of mirror elements causes a synchronous and equal rotation of the remaining mirror elements of the plurality of mirror elements coupled to the coupling element.”
With respect to claims 12-14 and 16-18, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
With respect to Claim 19, Chayat et al., (US 2014/0153001 A1), of record, disclose “a MEMS apparatus configured to redirect light in a LiDAR system (optical scanning device for 3D mapping, ¶[0008]), the MEMS apparatus comprising: a plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) disposed in a linear array within the support frame (72, Figure 3), wherein each mirror element of the plurality of mirror elements (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) is rotatable on a rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, ¶[0035]) that is perpendicular to a line defined by the linear array (Figure 2) of the plurality of mirror elements; at least one support hinge (106, Figure 3; see also ¶[0035]) for each of the plurality of mirror elements, each support hinge configured along the rotational axis (rotate in the Y-direction on spindles 106, which is perpendicular to the line defined by the linear array, Figures 2 and 5; see also ¶[0035]) and configured to couple a corresponding mirror element (102, Figure 3; see also ¶[0030] mirror arrays may comprise a larger number of mirrors) to the support frame (72, Figure 3), each support hinge configured to facilitate the rotation of the first and second mirror elements along the rotational axis; and a flexible coupling element (108, Figure 4) coupled to substantially a same location at each of the plurality of mirror elements (see Figure 4);” Yasumura et al., disclose “wherein a plurality of mirror elements includes at least three mirror elements (200a-200c, Figure 2B; see also ¶[0046]);” and Le Gros et al., disclose “wherein each of the plurality of mirror elements are of the same size and dimensions (103, Figure 10, in the array 102, Figure 10, have the same shape and dimension, ¶[0140]);” Chayat et al., in view of Yasumura et al., and Le Gros et al., fail to teach or suggest the aforementioned combination further comprising “whereby the coupling element physically couples each of the plurality of mirror elements together such that a rotation of any one of the plurality of mirror elements causes a synchronous and equal rotation of the remaining mirror elements of the plurality of mirror elements coupled to the coupling element.”
With respect to claim 20, this claim depends on claim 19 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872